          Case3:20-cv-10628-MGM
         Case  3:20-cv-10628-MGM Document
                                  Document30-1
                                           31 Filed
                                               Filed08/12/20
                                                     08/11/20 Page
                                                               Page11ofof11



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS
                                   WESTERN DIVISION

                                                CIVIL ACTION NO.: 3:20-cv-10628-MGM

JEREMY HOLLINS,                             )
     Plaintiff                              )
                                            )
vs.                                         )
                                            )
THE CITY OF WEST SPRINGFIELD,               )
THOMAS SUDNICK, JOSEPH WOLOWICZ, )
JOSEPH CASEY, NATHAN O’BRIEN,               )
ADAM POLASTRY, RONALD                       )
CAMPURCIANI, JOHN/JANE DOES                 )
(Current or former employees of the City of )
West Springfield), and MASSACHUSETTS        )
INTERLOCAL INSURANCE ASSOCIATION, )
           Defendants                       )

                 ORDER FOR CRIMINAL AND PROBATION RECORDS

    Access is hereby granted to Nancy Frankel Pelletier, Esq. and Jeffrey J. Trapani, Esq., of

Robinson Donovan P.C. to the criminal records, including any arrests, of: Jeremy Hollins, Date

of Birth: ____/____/19____; Social Security Number: ___________________, pursuant to

803 C.M.R. 2.07(3)(d).

    The Court further orders that the aforementioned defense counsel shall enter the full date of

birth and social security number into this order and remit same to the target agency with a copy

to Plaintiff’s Counsel.

    So ordered by the Court:



    Dated: ____________        ______________________________




643098
